DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 12/8/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
     Claims 1-16 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a diffractive optical element as generally set forth in Claim 1, the element including, in combination with the features recited in Claim 1, an effective refractive index difference Δn in a wavelength range of the incident light between a first medium constituting a protrusion of the protrusion and recess portion and a second medium constituting a recess of the protrusion and recess portion is 0.70 or more; an exit angle range θout of diffraction light exiting from the protrusion and recess portion when the incident light enters the substrate from a normal direction of the substrate is 60° or more; and total efficiency of diffraction light exiting from the protrusion and recess portion in the exit angle range with respect to a quantity of entire light entering the protrusion and recess portion in the wavelength range of the incident light is 65% or more.  Claims 2-16 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2011/0279818 A1 to Amako et al.
JP 2008-102488A to Kikko et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/12/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872